                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    EDWARD RIVEIRA, JR., et al.,                       CASE NO. C18-1211-JCC
10                             Plaintiffs,               MINUTE ORDER
11               v.

12    SCOTT DRESCH, in his individual capacity,
      and DOES 1-10,
13
                               Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for an order
18
     extending Defendant Dresch’s response deadline in this case (Dkt. No. 30). Having thoroughly
19
     considered the motion and the relevant record, the Court GRANTS the motion. The deadline for
20
     Defendant Dresch to respond to the amended complaint is hereby EXTENDED to March 17,
21
     2019. The parties are ORDERED to meet and confer pursuant to Federal Rule of Civil Procedure
22
     26(f) by March 5, 2019.
23
            //
24
            //
25
            //
26


     MINUTE ORDER
     C18-1211-JCC
     PAGE - 1
 1        DATED this 15th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1211-JCC
     PAGE - 2
